     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.1 Page 1 of 9



 1    Joshua B. Swigart (SBN 225557)         Daniel G. Shay (SBN 250548)
      Josh@SwigartLawGroup.com               DanielShay@TCPAFDCPA.com
 2
      SWIGART LAW GROUP, APC                 LAW OFFICE OF DANIEL G. SHAY
 3    2221 Camino del Rio S, Ste 308         2221 Camino del Rio S, Ste 308
      San Diego, CA 92108                    San Diego, CA 92108
 4
      P: 866-219-3343                        P: 619-222-7429
 5    F: 866-219-8344                        F: 866-431-3292
 6
      Attorneys for Plaintiff
 7
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11                                            )
12                                            )       CASE NO. '19CV2270 BAS LL
      PHILLIP BLOWER,                         )
13                                            )       COMPLAINT FOR DAMAGES
14                   Plaintiff,               )
                                              )       VIOLATIONS OF THE
15                                            )       TELEPHONE CONSUMER
16    vs.                                     )       PROTECTION ACT,
                                              )       47 U.S.C. 227, ET SEQ.
17                                            )
18                                            )       VIOLATIONS OF THE FAIR DEBT
                                              )       COLLECTION PRACTICES ACT,
19    PORTFOLIO RECOVERY                      )       15 U.S.C. 1692 ET. SEQ.
20    ASSOCIATES, LLC,                        )
                                              )       VIOLATIONS OF THE
21                   Defendant.               )       ROSENTHAL FAIR DEBT
22                                            )       COLLECTION PRACTICES ACT,
                                              )       CAL. CIV. CODE 1788 ET. SEQ.
23                                            )
24                                            )       JURY TRIAL DEMANDED
                                              )
25
26
27
28

                                                  1
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.2 Page 2 of 9



 1                                           INTRODUCTION
 2
      1.     Phillip Blower (“Plaintiff”) brings this action for damages and any other available
 3
             legal or equitable remedies, resulting from the illegal actions of Portfolio
 4
             Recovery Associates, LLC (“Defendant”) and its present, former, or future direct
 5
             and indirect parent companies, subsidiaries, affiliates, agents, and related entities,
 6
             in negligently, and/or willfully violating numerous federal and state laws.
 7
      2.     Plaintiff alleges as follows upon personal knowledge and experiences, and, as to
 8
             all other matters, upon information and belief, including investigation conducted
 9
             by Plaintiff’s attorneys.
10
                                         JURISDICTION AND VENUE
11
12    3.     Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises out of

13           Defendant’s repeated violations of the Telephone Consumer Protection Act, 47

14           U.S.C. § 227, et seq (“TCPA”) and violations of the Fair Debt Collection Practices

15           Act, 15 U.S.C. § 1692 et seq (“FDCPA”).

16    4.     Supplemental jurisdiction exists for violations of The Rosenthal Fair Debt

17           Collection Practices Act, Cal. Civ. Code § 1788 et seq (“RFDCPA”) pursuant to

18           28 U.S.C. § 1367.

19    5.     Venue is proper in the United States District Court for the Southern District of

20           California pursuant to 28 U.S.C. § 1391(b)(c) and § 1441(a) because Defendant

21           is deemed to reside in any judicial district in which it is subject to personal

22           jurisdiction at the time the action is commenced, and because Defendant’s

23           contacts with this District are sufficient to subject it to personal jurisdiction.

24           Venue is also proper in this District under 28 U.S.C. § 1391(b) because Defendant

25           transacts business here and because Plaintiff resided in this District at all times

26           relevant to these claims such that a substantial part of the events giving rise to

27           Plaintiff’s causes of action against Defendant occurred within this judicial district.

28    ///

                                                    2
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.3 Page 3 of 9



 1                                             PARTIES
 2
      6.     Plaintiff is, and at all times mentioned herein was, an individual citizen and
 3
             resident of the State of California, County of San Diego, in this judicial district.
 4
             Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
 5
             U.S.C. § 153(39) and Cal. Civ Code § 1788.2(g). Plaintiff is also a “consumer”
 6
             as defined by 15 U.S.C. § 1692a(3) and a “debtor” under Cal. Civ Code §
 7
             1788.2(h).
 8
      7.     Plaintiff is informed and believes, and thereon alleges, that Portfolio Recovery
 9
             Associates, LLC (“PRA”) is, and at all times mentioned herein was, a limited
10
             liability company registered in Delaware with its principal place of business
11
             located in Virginia. It is a subsidiary of PRA Group, Inc. Plaintiff alleges that at
12
             all times relevant herein it conducted business in the State of California, in the
13
             County and City of San Diego, within this judicial district. It is, and at all times
14
             mentioned herein was, a “person,” as defined by Cal. Civ. Code § 1788.2(g). It
15
             operates as a collection company and is a “debt collector” as defined by Cal. Civ.
16
             Code § 1788.2(c) and 15 U.S.C. §1692a(6).
17
                                      FACTUAL ALLEGATIONS
18
19    8.     Plaintiff allegedly incurred an unpaid financial obligation for a personal “debt” as

20           that term is defined by 15 U.S.C. § 1692a(5).

21    9.     The debt was purchased, assigned or transferred to Defendant for collection, or

22           Defendant was employed to collect the debt.

23    10.    Since then, Defendant has been engaged in an aggressive automatic dialing

24           campaign to Plaintiff’s cellular telephone. Plaintiff intends to obtain the outbound

25           dial list and account notes from Defendant in discovery to ascertain the true

26           number of calls.

27    ///
      ///
28

                                                   3
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.4 Page 4 of 9



 1    11.      Defendant has been calling Plaintiff at least two or three times per week for an
 2             extended period of time. The calls were very frequent and were made with the
 3             intent to annoy, abuse and harass Plaintiff, which was the result.
 4    12.      Plaintiff did not give prior express consent to receive the calls and had never
 5             spoken to Defendant prior to the first call received from Defendant.
 6    13.      Plaintiff expressly told Defendant over the phone to stop calling and to stop the
 7             harassment.     However, Defendant continued to call Plaintiff incessantly at
 8             inconvenient times.
 9    14.      Notwithstanding the fact that Plaintiff did not provide Defendant Plaintiff’s
10             cellular number at any time, Defendant initiated calls to Plaintiff’s cellular
11             telephone utilizing an artificial or prerecorded voice as prohibited by 47 U.S.C. §
12             227(b)(1)(A).
13    15.      Defendant’s calls to Plaintiff were made with an “automatic telephone dialing
14             system” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1). This ATDS has the
15             capacity to store or produce telephone numbers to be called, using a random or
16             sequential number generator without human intervention.
17    16.      The telephone number Defendant and/or its agents called was assigned to a
18             cellular telephone service in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).
19    17.      These telephone calls constituted calls that were not for emergency purposes as
20             defined by 47 U.S.C. § 227 (b)(1)(A).
21    18.      These telephone calls made by Defendant and/or its agents violated 47 U.S.C. §
22             227(b)(1)(A)(iii).
23                      THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
24
                                       47 U.S.C. § 227 ET SEQ.
      20.      In 1991, Congress enacted the Telephone Consumer Protection Act, 47 U.S.C. §
25
               227 (TCPA),1 in response to a growing number of consumer complaints regarding
26
               certain telemarketing practices.
27
28
      1
          Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat.
                                                       4
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.5 Page 5 of 9



 1    21.    The TCPA regulates, among other things, the use of automated telephone
 2           equipment, or “autodialers”.        Specifically, the plain language of section
 3           227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
 4           number in the absence of an emergency or the prior express consent of the called
 5           party.2
 6    22.    According to findings by the Federal Communication Commission (“FCC”), the
 7           agency Congress vested with authority to issue regulations implementing the
 8           TCPA, such calls are prohibited because, as Congress found, automated or
 9           prerecorded telephone calls are a greater nuisance and invasion of privacy than
10           live solicitation calls, and such calls can be costly and inconvenient. The FCC
11           also recognized that wireless customers are charged for incoming calls whether
12           they pay in advance or after the minutes are used.3
13                                     FIRST CAUSE OF ACTION
14
                                      NEGLIGENT VIOLATIONS OF
                              THE TELEPHONE CONSUMER PROTECTION ACT
15                                      47 U.S.C. § 227 ET SEQ.
16
      23.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint
17
             as though fully stated herein.
18
      24.    The foregoing acts and omissions of Defendant constitute numerous and multiple
19
             negligent violations of the TCPA, including but not limited to each and every one
20
             of the above-cited provisions of 47 U.S.C. § 227 et seq.
21
      25.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq, Plaintiff
22
             is entitled to an award of $500 in statutory damages, for each and every violation
23
             pursuant to 47 U.S.C. § 227(b)(3)(B).
24
25
26
      2394 (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
27    Communications Act of 1934, 47 U.S.C. § 201 et seq.
      2
        47 U.S.C. § 227(b)(1)(A)(iii).
28    3
        Rules and Regulations Implementing the Telephone Consumer Protection Act of
      1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
                                                      5
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.6 Page 6 of 9



 1    26.    Plaintiff is entitled to seek injunctive relief prohibiting such conduct in the future
 2           pursuant to 47 U.S.C. § 227(b)(3)(A).
 3    27.    Plaintiff is also entitled to an award of attorney fees, costs and interest.
 4                                    SECOND CAUSE OF ACTION
 5
                               KNOWING AND/OR WILLFUL VIOLATIONS OF
                              THE TELEPHONE CONSUMER PROTECTION ACT
 6                                     47 U.S.C. § 227 ET SEQ.
 7
      28.    Plaintiff incorporates by reference the above paragraphs of this Complaint as
 8
             though fully stated herein.
 9
      29.    The foregoing acts and omissions of Defendant constitute numerous and multiple
10
             knowing and/or willful violations of the TCPA, including but not limited to each
11
             and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12
      30.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
13
             et seq, Plaintiff is entitled to treble damages, as provided by statute, up to $1,500,
14
             for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
15
             § 227(b)(3)(C).
16
      31.    Plaintiff is entitled to seek injunctive relief prohibiting such conduct in the future
17
             pursuant to 47 U.S.C. § 227(b)(3)(A).
18
      32.    Plaintiff is also entitled to an award of attorneys’ fees, costs and interest.
19
                                  THIRD CAUSE OF ACTION
20                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
21                                15 U.S.C. § 1692, ET SEQ.

22    33.    Plaintiff incorporates by reference the above paragraphs of this complaint.
23    34.    Defendant engaged in behavior the natural consequences of which was to harass,
24           oppress, or abuse the Plaintiff in connection with the collection of a debt in
25           violation of 15 U.S.C. § 1692d.
26    35.    Defendant caused Plaintiff’s cellular telephone to ring repeatedly with the intent
27           to annoy and harass Plaintiff in violation of U.S.C. § 1692d(5).
28

                                                    6
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.7 Page 7 of 9



 1    36.    Defendant used unfair and unconscionable means to collect a debt in violation of
 2           15 U.S.C. § 1692f.
 3    37.    The foregoing acts and omissions of Defendant constitute numerous and multiple
 4           violations of the FDCPA, including every one of the above-cited provisions.
 5    38.    Plaintiff is entitled to damages as a result of Defendant’s violations.
 6    39.    Plaintiff is also entitled to an award of attorney fees, costs and interest.
 7                              FOURTH CAUSE OF ACTION
 8
            VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                              CAL. CIV. CODE § 1788, ET SEQ.
 9
10    40.    Plaintiff incorporates by reference the above paragraphs of this complaint.

11    41.    Defendant attempted to collect a debt and, as such, engaged in “debt collection”

12           under Cal. Civ Code § 1788.2(b).

13    42.    Defendant, in the regular course of business, engages in debt collection and is a

14           “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

15    43.    Defendant caused Plaintiff’s cellular telephone to ring repeatedly with an intent

16           to annoy the Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).

17    44.    Defendant failed to comply with provisions of 15 U.S.C. § 1692 et seq in violation

18           of Cal. Civ. Code § 1788.17.

19    45.    Plaintiff is entitled to damages as a result of Defendant’s violations.

20           Plaintiff is also entitled to an award of attorney fees, costs and interest.

21                                       PRAYER FOR RELIEF

22           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the following
23    relief against Defendant:
24                                     FIRST CAUSE OF ACTION
                                    FOR NEGLIGENT VIOLATIONS OF
25
                              THE TELEPHONE CONSUMER PROTECTION ACT
26                                      47 U.S.C. § 227 ET SEQ.
27
28

                                                    7
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.8 Page 8 of 9



 1    46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff
 2           seeks $500 in statutory damages, for each and every violation, pursuant to 47
 3           U.S.C. § 227(b)(3)(B);
 4    47.    Injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §
 5           227(b)(3)(A);
 6    48.    An award of attorney fees and costs to counsel for Plaintiff;
 7    49.    Any other relief the Court may deem just and proper including interest.
 8                                     SECOND CAUSE OF ACTION
                              FOR KNOWING AND/OR WILLFUL VIOLATIONS OF
 9
                               THE TELEPHONE CONSUMER PROTECTION ACT
10                                      47 U.S.C. § 227 ET SEQ.
11
      50.    As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
12
             227(b)(1), Plaintiff seeks treble damages, as provided by statute, up to $1,500 for
13
             each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
14
             227(b)(3)(C);
15
      51.    Injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §
16
             227(b)(3)(A);
17
      52.    An award of attorney fees and costs to counsel for Plaintiff;
18
      53.    Any other relief the Court may deem just and proper including interest.
19
                                  THIRD CAUSE OF ACTION
20                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
21                                 15 U.S.C. § 1692, ET SEQ.

22    54.    As a result of Defendant’s violations of 15 U.S.C. § 1692 et seq, Plaintiff seeks
23           actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
24    55.    Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
25    56.    Cost of litigation and reasonable attorney fees pursuant to 15 U.S.C. §
26           1692k(a)(3);
27    57.    Any other relief the Court may deem just and proper including interest and
28           punitive damages.

                                                  8
      Complaint for Damages
     Case 3:19-cv-02270-BAS-LL Document 1 Filed 11/26/19 PageID.9 Page 9 of 9



 1                              FOURTH CAUSE OF ACTION
 2
            VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                              CAL. CIV. CODE § 1788, ET SEQ.
 3
 4    58.    As a result of Defendant’s violations of Cal. Civ. Code § 1788 et seq, Plaintiff

 5           seeks cumulative actual damages pursuant to Cal. Civ. Code § 1788.30(a);

 6    59.    Cumulative statutory damages of $1,000 for knowingly and willfully committing

 7           violations pursuant to Cal. Civ. Code § 1788.30(b).

 8    60.    Cost of litigation and reasonable attorney fees pursuant to Cal. Civ. Code §

 9           1788.30(c);

10    61.    Any other relief the Court may deem just and proper including interest and

11           punitive damages.

12                                         TRIAL BY JURY

13
             Pursuant to the seventh amendment to the Constitution of the United States of
14
      America, Plaintiff is entitled to, and demands, a trial by jury on all counts so triable.
15
16
17    Date: November 26, 2019                          SWIGART LAW GROUP, APC
18
                                              By: s/ Joshua B. Swigart
19                                            Joshua B. Swigart, Esq.
20                                            Josh@SwigartLawGroup.com

21                                            Attorney for Plaintiff
22
23
24
25
26
27
28

                                                   9
      Complaint for Damages
